Title: From John Adams to Edmund Jenings, 22 April 1780
From: Adams, John
To: Jenings, Edmund


     
      Dr sr
      Paris Ap. 22. 1780
     
     If you think that any thing I sent you lately is improper for publication, I hope you will stop it, or alter and correct it, by your own discretion, or delay it, till you think the time, proper.
     A vessell has arrived at Bilbao, from Newbury Port, by which I wrote to Congress and to my friends from Corunna, she brings news that two Vessells which lay at Bilbao when I was there, have also arrived. I wrote by these also. She sailed from Newbury Port 14 March, all quiet. The English close shut up by our Army in N. York. Clintons fleet Scattered in a storm. This is every Word, I can get. This lazy fellow must not have let it be known he was coming, or I should have had Letters. I inclose you a Letter from Dr. F.
     Adieu,
    